DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-7, 12, 14, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Ankit, and Pritiraj Mohanty. "Autoassociative memory and pattern recognition in micromechanical oscillator network." Scientific reports 7.1 (2017): 1-9, hereinafter, “Kumar”, and further in view of Shibata, Tadashi, et al. "CMOS supporting circuitries for nano-oscillator-based associative memories." 2012 13th International Workshop on Cellular Nanoscale Networks and their Applications. IEEE, 201, hereinafter, “Shibata”.

As per claim 1, Kumar discloses an apparatus for performing fuzzy template matching, the apparatus comprising: 
a plurality of damped oscillators arranged in at least one two-dimensional matrix, each of the damped oscillators being capacitively coupled to at least one adjacent damped oscillator in the matrix (Kumar, Abstract, network of coupled micromechanical oscillators; Kumar, page 2, Figure 1. Schematic of oscillator network with all-to-all coupling; Kumar, page 2, Model, Here, ω0 is the natural oscillation frequency of the self-oscillation system.  The damping function x2-1 enables self-sustained oscillation.  The parameter λ controls the amplitude of self-oscillation … A system of n oscillators is then connected by linear all-to-all coupling, as shown in the schematics in Fig. 1, where we allow for both dissipative (velocity) and reactive (displacement) coupling; Kumar, page 4, Identical Oscillator Frequencies. We consider a system of 96 oscillators, arranged into an 8 × 12 grid; Kumar, page 5, Frequency and Coupling Strength Dispersion, coupling is achieved (mechanical, capacitive, radiation)); and 
peripheral circuitry coupled with the plurality of damped oscillators, and to generate at least one output signal indicative of an accuracy of matching between a template pattern and an input pattern (Kumar, page 2, Figure 1. Schematic of oscillator network with all-to-all coupling. Signals across the array are summed with weights determined by equation (8). Each individual self-oscillator is comprised of a MEMS resonator (optical micrograph of a plate-type resonator shown below) placed within a feedback loop with a transimpedance amplifier, phase shifter, and output buffer; Kumar, page 4, Identical Oscillator Frequencies, the array evolves from initial conditions in a predictable manner; i.e. the array always progresses to a store synchronized state that corresponds to the highest degree of match with the initial pattern, shown in Fig. 2).
Kumar does not explicitly disclose the following limitations as further recited however Shibata discloses 
the peripheral circuitry being configured to selectively interface with the plurality of oscillators, as a function of one or more control signals supplied to the peripheral circuitry, and to generate at least one output signal indicative of an accuracy of matching between a template pattern and an input pattern (Shibata, page 2, Figure 3, Frequency tunable CMOS ring oscillator emulating a nano oscillator; Shibata, pages 1-2, II. Associative Memory Architecture, Each associative cluster computes the degree of matching (similarity) between the input vector X and the template vector Ti stored in the cluster. The maximum degree-of-match location is identified by the winner localizer and a flag “1” is set at the location ... each nano oscillator frequency is shifted by the difference between the template and input vector elements, and their outputs are summed by an averager and the sum is broadcasted back to each oscillator; Shibata, page 3, B. Associative cluster circuit, Fig. 5(a) depicts the associative cluster configuration in which the output from each oscillator is averaged via capacitance coupling and the averaged value is fed back to the input (“In” terminal) of each oscillator. The control voltage generator produces a voltage proportional to the difference between the input and template vector elements).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kumar to include the template matching output signal as taught by Shibata in order to provide a means for the maximum degree of matching for use in image recognition (Shibata, Abstract).

As per claim 4, Kumar and Shibata disclose the apparatus of claim 1, wherein first and second adjacent damped oscillators in the matrix of damped oscillators are coupled together via a coupling capacitor, a first terminal of the coupling capacitor being connected with an output of the first damped oscillator and a second terminal of the coupling capacitor being connected with an output of the second damped oscillator (Shibata, page 2, III. Associative Memory Circuits, Figure 3 … When a positive DC voltage Va is given to the input terminal marked V CO N, it boosts up the floating gate voltage of the NMOS via capacitive coupling … The capacitance coupling is also employed in the first stage, thus enabling the mixing of external oscillation with internal oscillation).

As per claim 5, Kumar and Shibata disclose the apparatus of claim 1, further comprising at least first and second two-dimensional matrices of damped oscillators, the second matrix being stacked vertically over the first matrix, wherein each of at least a subset of the damped oscillators in the first matrix is capacitively coupled with at least one adjacent damped oscillator in the second matrix (Kumar, page 4, Identical Oscillator Frequencies. We consider a system of 96 oscillators, arranged into an 8 × 12 grid; Shibata, page 1, Figure 2, Star frequency keying model).

As per clam 6, Kumar and Shibata disclose the apparatus of claim 5, wherein the peripheral circuitry is coupled with the second matrix and configured to selectively interface with the plurality of damped oscillators in the second matrix as a function of the one or more control signals (Kumar, page 2, Figure 1. Schematic of oscillator network with all-to-all coupling; Kumar, page 2, Model, Here, ω0 is the natural oscillation frequency of the self-oscillation system.  The damping function x2-1 enables self-sustained oscillation.  The parameter λ controls the amplitude of self-oscillation … A system of n oscillators is then connected by linear all-to-all coupling, as shown in the schematics in Fig. 1).

As per claim 7, Kumar and Shibata disclose the apparatus of claim 5, wherein the peripheral circuitry is coupled with the first matrix and is configured to selectively interface with the plurality of damped oscillators in the first matrix as a function of one or more readout signals (Kumar, page 2, Figure 1. Schematic of oscillator network with all-to-all coupling; Kumar, page 2, Model, Here, ω0 is the natural oscillation frequency of the self-oscillation system.  The damping function x2-1 enables self-sustained oscillation.  The parameter λ controls the amplitude of self-oscillation … A system of n oscillators is then connected by linear all-to-all coupling, as shown in the schematics in Fig. 1).

As per claim 12, Kumar and Shibata disclose the apparatus of claim 1, further comprising at least first and second two-dimensional matrices of damped oscillators, the second matrix being stacked vertically over the first matrix, wherein each of at least a subset of the damped oscillators in the first matrix receives a reference input signal associated with a template pattern, and each of at least a subset of the damped oscillators in the second matrix receives an input signal associated with an input pattern (Shibata, page 2, Figure 3, Frequency tunable CMOS ring oscillator emulating a nano oscillator; Shibata, pages 1-2, II. Associative Memory Architecture, Each associative cluster computes the degree of matching (similarity) between the input vector X and the template vector Ti stored in the cluster. The maximum degree-of-match location is identified by the winner localizer and a flag “1” is set at the location ... each nano oscillator frequency is shifted by the difference between the template and input vector elements, and their outputs are summed by an averager and the sum is broadcasted back to each oscillator; Shibata, page 3, B. Associative cluster circuit, Fig. 5(a) depicts the associative cluster configuration in which the output from each oscillator is averaged via capacitance coupling and the averaged value is fed back to the input (“In” terminal) of each oscillator. The control voltage generator produces a voltage proportional to the difference between the input and template vector elements).

As per claim 14, Kumar discloses a method for performing fuzzy template matching, the method comprising: 
obtaining a fuzzy template matching circuit including a plurality of damped oscillators arranged in at least one two-dimensional matrix, each of the damped oscillators being capacitively coupled to at least one adjacent damped oscillator in the matrix damped oscillators being capacitively coupled to at least one adjacent damped oscillator in the matrix (Kumar, Abstract, network of coupled micromechanical oscillators; Kumar, page 2, Figure 1. Schematic of oscillator network with all-to-all coupling; Kumar, page 2, Model, Here, ω0 is the natural oscillation frequency of the self-oscillation system.  The damping function x2-1 enables self-sustained oscillation.  The parameter λ controls the amplitude of self-oscillation … A system of n oscillators is then connected by linear all-to-all coupling, as shown in the schematics in Fig. 1, where we allow for both dissipative (velocity) and reactive (displacement) coupling; Kumar, page 4, Identical Oscillator Frequencies. We consider a system of 96 oscillators, arranged into an 8 × 12 grid; Kumar, page 5, Frequency and Coupling Strength Dispersion, coupling is achieved (mechanical, capacitive, radiation)), and 
peripheral circuitry coupled with the plurality of damped oscillators (Kumar, page 2, Figure 1. Schematic of oscillator network with all-to-all coupling. Signals across the array are summed with weights determined by equation (8). Each individual self-oscillator is comprised of a MEMS resonator (optical micrograph of a plate-type resonator shown below) placed within a feedback loop with a transimpedance amplifier, phase shifter, and output buffer; Kumar, page 4, Identical Oscillator Frequencies, the array evolves from initial conditions in a predictable manner; i.e. the array always progresses to a store synchronized state that corresponds to the highest degree of match with the initial pattern, shown in Fig. 2); 
supplying an input pattern to the fuzzy template matching circuit for comparison with a reference template pattern (Kumar, page 4, Identical Oscillator Frequencies, the array evolves from initial conditions in a predictable manner; i.e. the array always progresses to a store synchronized state that corresponds to the highest degree of match with the initial pattern, shown in Fig. 2).
Kumar does not explicitly disclose the following limitations as further recited however Shibata discloses 
supplying one or more control signals to the peripheral circuitry to selectively interface with the plurality of damped oscillators (Shibata, page 2, Figure 3, Frequency tunable CMOS ring oscillator emulating a nano oscillator; Shibata, pages 1-2, II. Associative Memory Architecture, Each associative cluster computes the degree of matching (similarity) between the input vector X and the template vector Ti stored in the cluster. The maximum degree-of-match location is identified by the winner localizer and a flag “1” is set at the location ... each nano oscillator frequency is shifted by the difference between the template and input vector elements, and their outputs are summed by an averager and the sum is broadcasted back to each oscillator; Shibata, page 3, B. Associative cluster circuit, Fig. 5(a) depicts the associative cluster configuration in which the output from each oscillator is averaged via capacitance coupling and the averaged value is fed back to the input (“In” terminal) of each oscillator. The control voltage generator produces a voltage proportional to the difference between the input and template vector elements); and 
generating, by the template matching circuit, at least one output signal indicative of an accuracy of matching between the template pattern and the input pattern (Shibata, page 3, B. Associative cluster circuit, Fig. 5(a) depicts the associative cluster configuration in which the output from each oscillator is averaged via capacitance coupling and the averaged value is fed back to the input (“In” terminal) of each oscillator. The control voltage generator produces a voltage proportional to the difference between the input and template vector elements).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kumar to include the template matching output signal as taught by Shibata in order to provide a means for the maximum degree of matching for use in image recognition (Shibata, Abstract).

As per claim 15, Kumar and Shibata disclose the method of claim 14, wherein the fuzzy template matching circuit further comprises at least first and second two-dimensional matrices of damped oscillators, the method further comprising vertically stacking the second matrix over the first matrix, wherein each of at least a subset of the damped oscillators in the first matrix is capacitively coupled with at least one adjacent damped oscillator in the second matrix (Kumar, page 2, Model, Here, ω0 is the natural oscillation frequency of the self-oscillation system.  The damping function x2-1 enables self-sustained oscillation.  The parameter λ controls the amplitude of self-oscillation … A system of n oscillators is then connected by linear all-to-all coupling, as shown in the schematics in Fig. 1; Kumar, page 4, Identical Oscillator Frequencies. We consider a system of 96 oscillators, arranged into an 8 × 12 grid; Shibata, page 1, Figure 2, Star frequency keying model).

As per claim 16, Kumar and Shibata disclose the method of claim 15, further comprising coupling the peripheral circuitry with the second matrix, and configuring the peripheral circuitry to selectively interface with the plurality of damped oscillators in the second matrix as a function of the one or more control signals (Kumar, page 2, Figure 1. Schematic of oscillator network with all-to-all coupling; Kumar, page 2, Model, Here, ω0 is the natural oscillation frequency of the self-oscillation system.  The damping function x2-1 enables self-sustained oscillation.  The parameter λ controls the amplitude of self-oscillation … A system of n oscillators is then connected by linear all-to-all coupling, as shown in the schematics in Fig. 1).

As per claim 17, Kumar and Shibata disclose the method of claim 15, further comprising coupling the peripheral circuitry with the first matrix, and configuring the peripheral circuitry to selectively interface with the plurality of damped oscillators in the first matrix as a function of one or more readout signals (Kumar, page 2, Model, Here, ω0 is the natural oscillation frequency of the self-oscillation system.  The damping function x2-1 enables self-sustained oscillation.  The parameter λ controls the amplitude of self-oscillation … A system of n oscillators is then connected by linear all-to-all coupling, as shown in the schematics in Fig. 1).

As per claim 19, Kumar and Shibata disclose the method of claim 14, wherein the fuzzy template matching circuit further includes at least first and second two-dimensional matrices of damped oscillators, the second matrix being stacked vertically over the first matrix, the method further comprising: supplying a reference input signal associated with a template pattern to each of at least a subset of the damped oscillators in the first matrix; and supplying an input signal associated with an input pattern to each of at least a subset of the damped oscillators in the second matrix (Shibata, page 2, Figure 3, Frequency tunable CMOS ring oscillator emulating a nano oscillator; Shibata, pages 1-2, II. Associative Memory Architecture, Each associative cluster computes the degree of matching (similarity) between the input vector X and the template vector Ti stored in the cluster. The maximum degree-of-match location is identified by the winner localizer and a flag “1” is set at the location ... each nano oscillator frequency is shifted by the difference between the template and input vector elements, and their outputs are summed by an averager and the sum is broadcasted back to each oscillator; Shibata, page 3, B. Associative cluster circuit, Fig. 5(a) depicts the associative cluster configuration in which the output from each oscillator is averaged via capacitance coupling and the averaged value is fed back to the input (“In” terminal) of each oscillator. The control voltage generator produces a voltage proportional to the difference between the input and template vector elements).


Claim(s) 2, 3, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Ankit, and Pritiraj Mohanty. "Autoassociative memory and pattern recognition in micromechanical oscillator network." Scientific reports 7.1 (2017): 1-9, hereinafter, “Kumar”, and further in view of Shibata, Tadashi, et al. "CMOS supporting circuitries for nano-oscillator-based associative memories." 2012 13th International Workshop on Cellular Nanoscale Networks and their Applications. IEEE, 201, hereinafter, “Shibata” as applied to claim 1 and 14 above, and further in view of Hu, Yingzhe, et al. "Large-scale sensing system combining large-area electronics and CMOS ICs for structural-health monitoring." IEEE Journal of Solid-State Circuits 49.2 (2014): 513-523, hereinafter, “Hu”.

As per claim 2, Kumar and Shibata disclose the apparatus of claim 1, but do not explicitly disclose the following limitations as further recited however Hu discloses wherein each of at least a subset of the plurality of damped oscillators comprises: a first transistor connected in a source follower configuration; a second transistor coupled with the first transistor and configured as a current source; a resistor coupled with an input of the first transistor; and a capacitor coupled in parallel with the second transistor (Hu, page 516, A. Thin-Film Sensor Array and Access Control, three-phase control enables a bootstrap capacitor to be applied to a pass transistor. Fig. 4(b) shows the circuit).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and Shibata to include the circuit configuration as taught by Hu in order to provide a means to combine technologies in a scalable manner (Hu, Abstract).

As per claim 3, Kumar, Shibata and Hu disclose the apparatus of claim 2, wherein the first transistor comprises a thin-film heterojunction field-effect transistor (HJFET) having a drain connected with a first supply voltage source, a source connected with the second transistor, and a gate connected with the resistor and adapted to receive an input signal supplied to the damped oscillator (Hu, page 514, III Circuits and Architectures for Hybrid Sensing System, The LAE technology employed in this system is based on a-Si:H TFTs, fabricated on flexible polyimide; Hu, page 518, B. Sensor Readout, The AC-modulated differential sensor output is then acquired via a capacitive interface, to impose minimal loading on the sensor bridge at the frequency used. The modulation frequency is chosen to be high enough to minimize loses in the inductive interface and low enough to avoid source-drain AC conduction; Hu, page 516, Figure 4, Fig. 4. (a) Thin-film LAE circuits for access control of multiple sensors; (b) schematic of a scanning element (top) and the simulated waveforms showing capacitive gate).

As per claim 8, Kumar and Shibata disclose the apparatus of claim 1, but do not explicitly disclose the following limitations as further recited however Hu discloses further comprising at least one filter circuit, the filter circuit being configured to remove high-frequency components in an output signal generated by each of at least a subset of the plurality of damped oscillators (Hu, page 516, Thin-Film control Signal Interface, parasitic capacitance, which, due to AC conduction, would limit the demodulation of high input frequencies. To overcome this a full-wave rectifier topology is adopted, wherein the high-frequency signal appears at the demodulator inputs in counter phase (as shown in Fig. 3(a)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and Shibata to include the circuit configuration as taught by Hu in order to overcome the parasitic capacitance (Hu, page 516, Thin Film control Signal Interface). 

As per claim 18, Kumar and Shibata disclose the method of claim 14, but do not explicitly disclose the following limitations as further recited however Hu discloses further comprising removing high-frequency components in an output signal generated by each of at least a subset of the plurality of damped oscillators in the fuzzy template matching circuit (Hu, page 516, Thin-Film control Signal Interface, parasitic capacitance, which, due to AC conduction, would limit the demodulation of high input frequencies. To overcome this a full-wave rectifier topology is adopted, wherein the high-frequency signal appears at the demodulator inputs in counter phase (as shown in Fig. 3(a)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and Shibata to include the circuit configuration as taught by Hu in order to overcome the parasitic capacitance (Hu, page 516, Thin Film control Signal Interface). 


Allowable Subject Matter
Claims 9-11, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 9-11, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as the prior art fails to disclose the limitations “wherein the peripheral circuitry comprises: a column driver circuit, the column driver circuit being connected with one or more readout lines, each of the readout lines being coupled with respective output nodes of a first subset of damped oscillators in a corresponding column of the matrix of damped oscillators, and being connected to one or more select lines, each of the select lines being configured for selectively enabling individual damped oscillators in the first subset of damped oscillators; and a row driver circuit, the row driver circuit being connected with one or more reference input lines, each of the reference input lines being coupled with respective input nodes of a second subset of damped oscillators in a corresponding row of the matrix of damped oscillators, the input reference lines being adapted to convey signals indicative of a reference template to which an input pattern is being matched” and “comprising a photoactive layer disposed over the second matrix, wherein an input pattern projected over the photoactive layer is converted to a plurality of input voltages applied to the damped oscillators.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                                   
/VU LE/Supervisory Patent Examiner, Art Unit 2668